Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 12/01/20 is acknowledged. 
Claims 1, 2-13, 20, and 20-24 were amended; and new claim 29 was added.
Claims 1-29 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/03/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weers et al. (US 6,309,623 B1) is cited as of interest for teaching stabilized preparations for use in metered dose inhalers (MDI) for the delivery of a bioactive agent to the respiratory tract of a patient (Abstract). The bioactive agent is cromolyn sodium (FIGS. 2-3, Col. 7, line 65 to Col. 8, line 8, Col. 19, lines 44-50, Col. 32, line 54 to Col. 33, line 23). An Andersen Cascade Impactor was used to determine the results for cromolyn sodium MDI formulations (Col. 37, line 61 to Col. 38, line 39). The MMAD of the cromolyn sodium powder formulation was 3.4 ± 0.2 µm with a geometric standard deviation (GSD) of 2.0 ± 0.3, which is 1.7 to 2.3 (Col. 38 – Table IV). Weers et al. 
Keller (US 2007/0193577 A1) is cited as of interest for teaching compositions comprising disodium cromoglycate (DSCG) (Abstract, claims 1-61). However, Keller is drawn to an aqueous composition including an effective amount of DSCG in dissolved form, which is administered in a nebulizer so that the composition is nebulized into an aerosol form for delivery to a patient (claim 1 of Keller). Keller discloses that their method is suitable for patients who find it difficult to operate a pressurized metered-dose inhaler or a dry powder inhaler ([0111]), thereby teaching away from instant claims 3-4 and 14. 
Neither Keller nor Weers et al. teach or suggest a capsule containing a powder composition, the limitations of 16.1 mg to about 19.9 mg of a pharmaceutically acceptable salt or ester of cromolyn in the form of a powder, the diameter of the particles, or the deposition of at least 3.0 mg and at least 20% by weight of the administered amount of the active, as recited in instant claims 1-29. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A prior art search did not disclose a reference that teaches a capsule containing a powder composition comprising about 16.1 mg to about 19.9 mg of a pharmaceutically acceptable salt or ester of cromolyn, as well as the corresponding limitations of the mg range of the active, the particle diameter range, and the deposition of the active, as recited in instant claims 1-29. Therefore, claims 1-29 are novel and patentable. 
Terminal Disclaimer
The electronic terminal disclaimer filed on 12/17/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/733,667, and Patent Numbers 9,861,608 and 10,525,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615